DETAILED ACTION
The following is a first action on the merits of application serial no. 16/760615 filed 4/30/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 4/30/20, 9/28/20 and 12/26/20 have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the implied phrase “Disclosed are” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 2-6 recites the limitation “step” in line 1 of each claim. The examiner assumes that the term “step” is representing each of the method limitations in claim 1. However, based on the term “step” not being recited in the claim 1, the examiner suggest applicant change the term “step” to “method” to avoid lack of antecedent basis of the limitation in the claims.
-Claim 1 recites the limitation "the filtered requested torque" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 5 recites the limitation "a second difference" in line 4.  There is insufficient antecedent basis for this limitation in the claim based on “a first difference” being introduced (recited) in claim 4 and not claims 1 or 2 from which this claim depends from.
-Claim 11 recites the limitation "the front axle engine" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites the limitation "the rear axle motor" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites the limitation "the filtered requested torque" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites the limitation "the front axle transmission" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 15 recites the limitation "a second difference" in line 4.  There is insufficient antecedent basis for this limitation in the claim based on “a first difference” being introduced (recited) in claim 14 and not claims 11 or 12 from which this claim depends from.
-Claim 17 recites the limitation "a second difference" in line 4.  There is insufficient antecedent basis for this limitation in the claim based on “a first difference” being introduced (recited) in claim 10 and not claims 7 or 8 from which this claim depends from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104828087 (IDS cited art) in view of WO2010026347.  As to claim 1, CN discloses a hybrid vehicle torque adjusting method, wherein a hybrid vehicle comprises a front-axle engine (1), a front-axle transmission (2) and a rear-axle motor (8), and the method comprises: acquiring a requested torque of the front-axle engine and a requested torque of the rear-axle motor (via S101, page 5, lines 5-18); determining a first compensation torque (engine limit torque) according to the filtered requested torque of the front-axle engine (via S104, S105, page 6, lines  3-34), and determining a target torque of the rear-axle motor according to the first compensation torque and the requested torque of the rear-axle motor (via S106, page 6, line 35 to page 7, line 54). CN doesn’t disclose determining the compensation torque according to an actual output torque of the front-axle transmission.
WO discloses a hybrid vehicle torque adjusting method, wherein a hybrid vehicle comprises a front-axle engine (11), a front-axle transmission (14) and a rear-axle motor (13) and teaches that it is well known in the art to determine a compensation torque (compensated engine torque, comfort load as described in abstract) according to an actual output torque of the front axle transmission (front axle wheel torque is outputted to the wheels by engine to transmission path and is used to determine cancellation of torque during gear shifting for accomplishing compensated engine torque).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with a transmission actual output torque parameter for determining compensation torque in view of WO to ensure torque distribution between the front axle and rear axle is balanced during hybrid operation of vehicle to avoid engine drag during transmission shifting (or even transmission shifting shock).

As to clam 2, CN discloses wherein before the step of determining the target torque of the rear-axle motor according to the first compensation torque and the requested torque of the rear-axle motor, the method further comprises: determining a second compensation torque (motor limit torque) according to the filtered requested torque of the front-axle engine and the requested torque of the front-axle engine (S1051, S1052).

As to claim 7, CN discloses an electronic device, comprising: a memory having instructions stored thereon (page 10, lines 1-13 in translation); a processor configured to execute the instructions to perform operations for hybrid vehicle torque adjusting, the operations comprising (page 10, lines 1-13): acquiring a requested torque of a front-axle engine and a requested torque of a rear-axle motor (via S101, page 5, lines 5-18);  determining a first compensation torque according to a filtered requested torque of the front-axle engine and an actual output torque of a front-axle transmission (via S104, S105, page 6, lines  3-34); and determining a target torque of the rear-axle motor according to the first compensation torque and the requested torque of the rear-axle motor (via S106, page 6, line 35 to page 7, line 54). CN doesn’t disclose determining the compensation torque according to an actual output torque of the front-axle transmission.
WO discloses a hybrid vehicle torque adjusting method, wherein a hybrid vehicle comprises a front-axle engine (11), a front-axle transmission (14) and a rear-axle motor (13) and teaches that it is well known in the art to determine a compensation torque (compensated engine torque, comfort load as described in abstract) according to an actual output torque of the front axle transmission (front axle wheel torque is outputted to the wheels by engine to transmission path and is used to determine cancellation of torque during gear shifting for accomplishing compensated engine torque).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with a transmission actual output torque parameter for determining compensation torque in view of WO to ensure torque distribution between the front axle and rear axle is balanced during hybrid operation of vehicle to avoid engine drag during transmission shifting (or even transmission shifting shock).

As to clam 8, CN discloses determining a second compensation torque (motor limit torque) according to the filtered requested torque of the front-axle engine and the requested torque of the front-axle engine (S1051, S1052).

As to claim 11, CN discloses a non-transitory computer readable medium having computer programs stored thereon that, when executed by one or more processors of an electronic device, cause the electronic device to perform operations for hybrid vehicle torque adjusting, the operations comprising (page 10, lines 1-13 in translation): acquiring a requested torque of the front-axle engine and a requested torque of the rear-axle motor (via S101, page 5, lines 5-18); determining a first compensation torque according to the filtered requested torque of the front-axle engine and an actual output torque of the front-axle transmission (via S104, S105, page 6, lines  3-34); and determining a target torque of the rear-axle motor according to the first compensation torque and the requested torque of the rear-axle motor (via S106, page 6, line 35 to page 7, line 54). CN doesn’t disclose determining the compensation torque according to an actual output torque of the front-axle transmission.
WO discloses a hybrid vehicle torque adjusting method, wherein a hybrid vehicle comprises a front-axle engine (11), a front-axle transmission (14) and a rear-axle motor (13) and teaches that it is well known in the art to determine a compensation torque (compensated engine torque, comfort load as described in abstract) according to an actual output torque of the front axle transmission (front axle wheel torque is outputted to the wheels by engine to transmission path and is used to determine cancellation of torque during gear shifting for accomplishing compensated engine torque).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide CN with a transmission actual output torque parameter for determining compensation torque in view of WO to ensure torque distribution between the front axle and rear axle is balanced during hybrid operation of vehicle to avoid engine drag during transmission shifting (or even transmission shifting shock).

As to claim 12, CN discloses wherein before the operation of determining the target torque of the rear-axle motor according to the first compensation torque and the requested torque of the rear-axle motor, the operations further comprise: determining a second compensation torque according to the filtered requested torque of the front-axle engine and the requested torque of the front-axle engine (S1051, S1052).

Allowable Subject Matter
Claims 3-6, 9, 10 and 13-18 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:

-(as to claims 3, 9 and 13 in combination with claims 1, 2, 7, 8, 11 and 12)………the determining target torque of rear axle motor includes adding the first compensation torque, the second compensation torque and the requested torque of the rear-axle motor to acquire the target torque of the rear-axle motor.

-(as to claims 4, 10 and 14 in combination with claims 1, 7 and 11)……… the determining the first compensation torque includes when receiving a shift request, acquiring a first difference between the filtered requested torque of the front-axle engine and the actual output torque of the front-axle transmission; and filtering a product between the first difference and a compensation coefficient to acquire the first compensation torque.

-(as to claims 5, 15 and 17 in combination with claims 1, 2, 11, 12, 7 and 8)…………. the determining the second compensation torque includes acquiring a second difference between the requested torque of the front-axle engine and the filtered requested torque of the front-axle engine; determining whether the second difference is less than a maximum supporting torque and greater than a minimum supporting torque; when the second difference is less than the maximum supporting torque and greater than the minimum supporting torque, determining whether an absolute value of the second difference is less than a dynamically acceptable torque; and when the absolute value of the second difference is less than the dynamically acceptable torque, determining the second difference as the second compensation torque.

-(as to claims 6 and 16 in combination with claims 1 and 11)………wherein after determining the target torque of the rear-axle motor: determining whether the target torque of the rear-axle motor is less than a maximum torque of the rear-axle motor and greater than a minimum torque of the rear-axle motor; and when the target torque of the rear-axle motor is less than the maximum torque of the rear- axle motor and greater than the minimum torque of the rear-axle motor, filtering the target torque of the rear-axle motor to acquire a final torque corresponding to the rear-axle motor.

(as to claim 18 in combination with claim 7) ………… determining whether the target torque of the rear-axle motor is less than a maximum torque of the rear-axle motor and greater than a minimum torque of the rear-axle motor; and when the target torque of the rear-axle motor is less than the maximum torque of the rear- axle motor and greater than the minimum torque of the rear-axle motor, filtering the target torque of the rear-axle motor to acquire a final torque corresponding to the rear-axle motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN106696945A (abstract) and DE102013016756B4 (abstract) both show that it is well known in the art to compensate torque based on front and rear axle requested torque distribution to obtain target motor torque.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 18, 2022